Citation Nr: 1125559	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a postoperative right shoulder disability.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, previously addressed as anxiety and depression secondary to a service-connected disability and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiovascular disorder, previously addressed as aortic valve disease with bradycardia, arrhythmia, and left bundle branch block.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.  A review of the record reveals that a May 2007 rating decision denied entitlement to service connection for anxiety and depression secondary to a service-connected disability and that a December 2007 rating decision denied entitlement to service connection for PTSD.  

The Board also notes that the January 2009 rating decision denied reopening a service connection claim for aortic valve disease with bradycardia, arrhythmia, and left bundle branch block, but that a review of the available record does not include a prior service connection determination as to this matter.  A November 1992 rating decision, however, listed this disorder as a nonservice-connected disability in an adjudication of entitlement to nonservice-connected disability pension benefits.  Therefore, the issue for appellate review for a cardiovascular disorder does not require new and material evidence and must be adjudicated, de novo, on the merits.

The issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a cardiovascular disorder, entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine, entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied reopening a service connection claim for a postoperative right shoulder disability.  

2.  Evidence added to the record since the January 2006 rating decision does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence was not received and the claim for entitlement to service connection for a postoperative right shoulder disability may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information as to the issue addressed in this decision provided to the Veteran in a September 2008 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim to reopen and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the September 2008 VA correspondence.

In this case, the available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements and testimony in support of the claim.  The Board finds the notice requirements pertinent to this matter have been met and all relevant identified and authorized records have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  

The Court has also held that when making a determination whether additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds that based upon the evidence received in this case that there is no reasonable possibility that additional VA development could assist the Veteran in substantiating his claim.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a January 2006 rating decision denied reopening a claim for entitlement to service connection for a postoperative right shoulder disability.  It was noted, in essence, that there was no evidence of a right shoulder injury during active service and no competent nexus evidence relating a present right shoulder disability to service.  The evidence of record also included copies of VA hospital records dated in January and February 1971 noting surgical treatment for recurrent dislocations of the right shoulder.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the January 2006 rating decision includes VA treatment records, a VA examination report, and the Veteran's statements and testimony in support of the claim.  VA treatment and examination reports show the Veteran has bilateral shoulder disorders which were being considered for surgical repair.  No opinions as to etiology were provided.  In statements and testimony in support of the claim the Veteran reiterated his prior claim that he had incurred a right shoulder injury during active service.

Based upon a comprehensive review of the record, the Board finds the evidence received since the January 2006 rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  The Board finds that no new evidence was received indicating a nexus to an established event, injury, or disease during active service which if considered could reasonably result in substantiation of the claim.  Therefore, the claim for entitlement to service connection may not be reopened.  


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a postoperative right shoulder disability; the appeal is denied. 


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing the remaining issues on appeal in September 2008.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  

For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, as to the application to reopen a claim for an acquired psychiatric disorder, the Veteran testified that pertinent VA treatment records were not included in the available record.  He stated that he had been treated for an anxiety disorder in 2010.  The Board also notes that a February 1970 service treatment report noted the possibility of a psychiatric disorder, a March 1973 VA hospital discharge report noted a diagnosis of anxiety neurosis, an October 1974 VA examination included a diagnosis of psychoneurotic anxiety reaction, and a VA list of current medical disorders included a diagnosis of depression.  Therefore, the Board finds additional action is required to obtain all pertinent VA treatment records as to this matter and to determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade, 24 Vet. App. at 118.

As to the service connection claim for a cardiovascular disorder, the Board notes that a September 1969 X-ray examination report noted symptoms of chest pain and a provisional diagnosis of tachycardia.  The examination findings were within normal limits.  VA hospital records dated from February to March 1973 included a discharge diagnosis of probable aortic valve disease, etiology undetermined.  A private medical statement dated in July 1977 noted that electrocardiogram (EKG) studies within the past few weeks revealed changes consistent with myocardial ischemia and possible peri-myocarditis.  VA lists of current medical disorders also include diagnoses of hypertension and coronary artery disease.  In testimony provided in support of the claim the Veteran reported that he was first informed that he had high blood pressure in 1971 and he stated he had a heart attack in 1971 or 1972.  In light of the evidence of record, the Board finds an examination is required for an etiology opinion as to the present cardiovascular disorders.  

The Board also notes that at his hearing in April 2011 the Veteran asserted that his service-connected back, left knee, and bilateral hearing loss disabilities had increased in severity since VA examinations in October 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  VA has a duty to assist a claimant which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, additional VA examinations should be provided.

It is also significant to note that a March 2007 VA examination report found the VA established diagnosis of low back strain should be changed to intervertebral disc syndrome.  As this change in diagnosis is not reflected in a VA rating determination, further development is required as to this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues remaining on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action must be taken to obtain all pertinent VA treatment records related to the issues remaining on appeal dated since September 2009.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Upon receipt of any pertinent treatment records related to the issue of whether new and material evidence was received to reopen the service connection claim for an acquired psychiatric disorder, the AMC/RO should determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  If so, appropriate action should be taken to reopen the claim and to obtain an etiology opinion.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a cardiovascular disorder as a result of active service or which was manifest within one year of his discharge from active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for a VA examination by an appropriate medical specialist for an opinion as to the current nature and extent of his service-connected thoracolumbar spine disability.  The examiner must identify all orthopedic and neurologic manifestations of the service-connected disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  The examination should be conducted following the protocol in VA's Disability Examination Worksheet for Spine Examinations, revised on April 20, 2009.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be scheduled for a VA examination by an appropriate medical specialist for an opinion as to the current nature and extent of his service-connected left knee disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for a VA audiology examination for an opinion as to the current nature and extent of his service-connected bilateral hearing loss disability.  All indicated tests and studies necessary for an adequate opinion should be conducted.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  The AMC/RO must adjudicate de novo the issue of entitlement to service connection for a cardiovascular disorder and take appropriate adjudicatory action in light of the March 2007 VA examination report which found that the VA established diagnosis of low back strain should be changed to intervertebral disc syndrome.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


